Citation Nr: 0614968	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  02-17 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from November 1974 to June 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the above claim.

During the pendency of this appeal, jurisdiction of this 
matter was transferred to that of the RO located in Houston, 
Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration. 

The veteran has asserted that he currently has a psychiatric 
disorder which was manifested during his period of active 
service.  He was afforded a VA examination in April 2001 
wherein an impression of depression and bipolar disorder was 
provided.  The examiner opined that it was more likely than 
not that the veteran had the problem in service with his mind 
and feelings.  However, he added that he could find nothing 
in the records that would confirm that he had symptoms that 
could be used to make the diagnosis of depression and bipolar 
disorder back then.

Subsequently, in April 2002, service medical records of the 
veteran were associated with his claims folder.  These 
records included clinical findings of depressive reaction 
with suicidal ideation, immature personality, anxiety, and 
depression.  This  evidence was not part of the record at the 
time of the April 2001 VA examination.  Accordingly, an 
appropriate medical opinion should be obtained on remand so 
as to determine whether the veteran has a current psychiatric 
disorder related to his active service.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(4) 
(2005).

Additionally, on remand the RO should obtain the veteran's 
complete psychiatric treatment records from the following 
sources:  Willow Creek Psychiatric Hospital, dated in 1996; 
Millwood Hospital, dated in 1995; J.P.S. Hospital, dated in 
1994; Syed Shah, M.D., dated in 1987; Carswell Air Force Base 
Hospital, dated in 1984; and Parkland Hospital, dated in 
1979.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date.  On remand, the veteran should be provided proper 
notice under 38 U.S.C.A. 5103(a) and 38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A. 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Make arrangements to obtain the 
veteran's complete psychiatric treatment 
records from the following sources:  
Willow Creek Psychiatric Hospital, dated 
in 1996; Millwood Hospital, dated in 
1995; J.P.S. Hospital, dated in 1994; 
Syed Shah, M.D., dated in 1987; Carswell 
Air Force Base Hospital, dated in 1984; 
and Parkland Hospital, dated in 1979.

3.  Thereafter, make arrangements with 
the appropriate medical facility for the 
veteran to be afforded a VA psychiatric 
examination. The claims folder and a copy 
of this Remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report must be annotated that 
the claims folder was in fact reviewed in 
conjunction with the examination.  All 
tests that are deemed necessary by the 
examiner should be conducted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any psychiatric 
disorder found on examination.  

The examiner is specifically asked to 
state whether it is at least as likely as 
not (50 percent or more likelihood) that 
any current psychiatric disorder had its 
onset during active service or is related 
to any in-service disease or injury, 
including the findings of a depressive 
reaction and/or depression in 1976.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached. 

4.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement 
of the case and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 



